*969The Supreme Court properly denied that branch of the defendant’s motion which was pursuant to CPL 330.30 to set aside the verdict on the ground that the People failed to disclose, or failed timely to disclose, Brady material (see Brady v Maryland, 373 US 83 [1963]).
Contrary to the defendant’s contention, he was not deprived of his right to the effective assistance of counsel under either the United States Constitution or the New York Constitution (see Strickland v Washington, 466 US 668 [1984]; People v Baldi, 54 NY2d 137 [1981]).
The Supreme Court properly adjudicated the defendant a persistent violent felony offender (see Penal Law § 70.04 [1] [b]; § 70.08 [1]). Skelos, J.P, Dickerson, Austin and Miller, JJ., concur.